0 WO ND nH FF WD NO

NON po NY WN KN WKN WH WH WN KR KH KF HF KF KF FSF SF ES
Oo nN DB nA BP W NY KH CO OO AB NDB” fF WY NY YK CO

A

 

fase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20 PagelD.568 Page 1 of 9

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF CALIFORNIA

LANCE WILLIAMS, Case No.: 3:18-cv-01318-DMS-RBM
CDCR #AG-2394, |
Plaintiff, ORDER DENYING PLAINTIFF’S

MOTION FOR SANCTIONS
Vv.
OFFICER O. NAVARRO,
N.A. GARSILASO, E. ESTRADA,
C. BAGNOL, F. LEWIS, L. HALL,
R. KATYALL, S. KRITTMAN,
[Doc. 78]

C. TISCORNIA, et al.
Defendants.

 

 

I. INTRODUCTION
Lance Williams (“Plaintiff”) is a California prisoner proceeding pro se and in forma

pauperis with a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. § 1983. (Doc.

161.) On October 22, 2020, Plaintiff filed a motion for sanctions (“Motion”) pursuant to

FED. R. CIV. P. 11 related to Defendants’ conduct in filing a motion to dismiss portions of

the FAC. (Doc. 78; see also Doc. 65.) Although Plaintiff's Motion did not contain a

memorandum of points and authorities and likewise failed to include a hearing date, the

undersigned accepted the Motion nunc pro tunc to October 19, 2020. (Doc. 77.)
l

3:18-cv-01318-DMS-RBM

 

 
Oo A ND wn FBP WY NNO —

NO WN bw bP Wb HN HN kK KH KF kf KF KF KF PORE RE ee
On DR WO BP WO NY K& CO OO WDWBns DB A HB WD NY | OC

LJ

 

fase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20" PagelD.569 Page 2 of 9

Defendants C. Bagnol, S. Krittman, C. Tiscornia, F. Lewis, O. Navarro, R. Katyal, N.
Garsilaso, E. Estrada, and L. Hall (collectively “Defendants”) did not file an opposition to
the Motion.

As set forth herein, Plaintiff's Motion is DENIED.

Il. PROCEDURAL BACKGROUND

The Court’s November 2, 2020 Order granting Defendants’ motion to dismiss
summarizes the procedural history in this case, and it is incorporated herein. (Doc. 79.)

Plaintiff initiated this action by filing a Complaint on June 18, 2018. (Doc. 1.) On
August 1, 2019, the seven Defendants served with the summons and Complaint filed a
motion to dismiss counts two and three of the original Complaint. (Doc. 39.) Plaintiff
thereafter served two additional Defendants. (Docs. 48-49.) On November 20, 2019, those
Defendants filed a joinder in the motion to dismiss. (Doc. 50.)

On February 20, 2020, the Court granted the motion to dismiss and dismissed counts
two and three of the Complaint with leave to amend. (Doc. 52.) Plaintiff filed the FAC on
June 25, 2020, naming eight additional Defendants. (Doc. 61.) As to the FAC, Plaintiff
claims that while housed at the Richard J. Donovan Correctional Facility (“RJD”) in San
Diego, California, his: (1) Eighth Amendment rights were violated when he was not
released from his cell to shower or obtain prescription medication on several occasions and
was intentionally hit by his cell door and denied medical care for the injury, and his First
Amendment rights were violated when he was retaliated against for use of the inmate
grievance system (count one); (2) his First Amendment right of access to the courts and his
Fourteenth Amendment right to due process were violated when he was not allowed to
telephone his attorney (count two); and (3) his Eighth Amendment rights were violated
when he was denied adequate time out of his cell and denied medical and mental health
care, and his First Amendment right of access to the courts was denied when he was forced
to choose between spending his limited time out of his cell on the exercise yard or in the
law library (count three). (/d. at 5-19.)

///

3:18-cv-01318-DMS-RBM

 

 
Oo Oo ND DB” HR WD NO

NO po WN NY KN HN WKN HN NHN KR HF FF RP RP Se
oO nN DO ON FB WD NO KF DT OO WBN DBA FP WY YO FS O&O

 

tase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20 PagelD.570 Page 3 of 9

On July 22, 2020, the same nine Defendants who were parties to the initial motion
to dismiss filed a motion to dismiss portions of the FAC pursuant to FED. R. CIV. P.
12(b)(6). (Doc. 65.) They sought dismissal of the denial of showers aspect of the Eighth
Amendment conditions of confinement claim in count one, the First Amendment access to
courts claims in counts two and three, and the Fourteenth Amendment due process claim
in counts two and three. Ud.) Plaintiff filed an Opposition on September 8, 2020 (Doc.
69), and Defendants filed a Reply on September 29, 2020 (Doc. 71).

On November 2, 2020, this Court granted Defendants’ motion to dismiss, thereby
dismissing the denial of showers aspect of the Eighth Amendment claim in count one, the
First Amendment access to courts claims in counts two and three, and the Fourteenth
Amendment due process claim in counts two and three. (Doc. 79 at 2, 27.) The Court
dismissed the aforementioned counts with prejudice and without further leave to amend.
(Id.) Therefore, this matter proceeds with the remaining claims in the FAC. (/d.)

A. Underlying MTD Briefing

In the underlying motion to dismiss briefing, Plaintiff argued that Defendants
misread the FAC as to the denial of showers allegations in count one. (Doc. 69 at 1.)
Plaintiff's opposition argued Defendants misread the FAC as stating he was allowed to
shower every four days, when in fact it alleges he was denied showers on the four days
each week they were available.’ (/d.)

The first two pages of count one in the FAC consist of a single sentence with unusual

punctuation, and with respect to denial of showers it states:

 

! Upon completion of the parties’ briefing on Defendants’ underlying motion to dismiss, Plaintiff filed a
“Confidential Ex Parte Communication” regarding Defendants’ arguments set forth in their reply brief.
(Doc. 74.) This District’s Civil Local Rules prohibit parties from writing ex parte letters to the judge. See
CivLR 83.9. Notwithstanding the foregoing discrepancy, the undersigned accepted the document for
filing nunc pro tunc to October 13, 2020. (Doc. 73.) Plaintiff reiterated his argument that Defendants
misconstrued the FAC’s allegations regarding RJD’s denial of showers. (Doc. 74 at 1.) Plaintiff asked
the Court to read Plaintiffs opposition thoroughly and stated his intent to file a motion for sanctions. (/d.)

3:18-cv-01318-DMS-RBM

 

 
Oo OA ND vA FBP WY NY

NY NO PV WN HN WH HW WN HN KF HH HF HF KF KF PF SE RR
Oo aT DH WA BP WO NO K& CO OBO WDB AN Dn fF WY NYO KF O&O

 

tase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20" PagelD.571 Page 4 of 9

on 5-22-18, 5-27-18, 6-3-18, 6-4-18, 6-5-18, 5-24-18, 5-31-18, 6-2-18, 6-7-18
plaintiff was denied opportunity to shower on the only days RJD inmates in building
2 can shower Tuesdays, Thursdays, Saturday and Sundays plaintiff has developed
numerous rashes and funguses and on feet and — groin area, Officer Bagnol also
conducted the same type of activity on days he worked the control booth not letting
Plaintiff out for showers or 3pm or 8pm medication which were on 6-1-18 6-2-18[.]

(Doc. 61 at 6-7.) Defendants sought dismissal of the denial of showers aspect of the Eighth
Amendment conditions of confinement claim in count one on two grounds: (1) the FAC
did not allege who denied Plaintiff access to showers; and (2) even assuming such
defendants could be identified, the quoted section above indicates Plaintiff admits he was
allowed to shower four days a week, and Defendants argue they could not have been aware
that being allowed to shower more than every other day could have caused an objectively
serious risk to Plaintiffs health or safety. (Doc. 65 at 6-7.)

The Court’s November 2, 2020 Order on the motion to dismiss did not rely upon
Defendants’ interpretation of the FAC as to the denial of showers aspect of count one.
Instead, the Court clarified that the FAC alleges “Plaintiff was denied an opportunity to
shower on 10 occasions from Tuesday, May 22, 2018 to Thursday, June 7, 2018. With
showers available on Tuesday, Thursday, Saturday and Sunday, those dates indicate he
went without showers for a period of four days, then two days, and then eight days.” (Doc.
79 at 11, 11.20-24 (citing Doc. 61 at 6-7).) The Court found “no factual allegations that any
Defendant was aware that depriving Plaintiff of the opportunity to shower on those
occasions posed a serious risk to his health.” (Doc. 79 at 11 (internal citations omitted).)
Ultimately, the Court found the FAC failed to “plausibly allege any Defendant placed
Plaintiff at risk of ‘objectively, sufficiently serious’ harm by failing to release him from his
cell to provide him an opportunity to shower or acted with a ‘sufficiently culpable state of
mind’ in doing so.” (d. at 12 (citing Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.
1995).)

Additionally, counts two and three of Plaintiff's FAC contained allegations seeking

to give rise to a Fourteenth Amendment due process claim. Plaintiff claimed that being

4

3:18-cv-01318-DMS-RBM

 

 
oOo wma HIND Nn BR WY YP

NY wo bw WH KN WKN HW NWN NHN BB HF HF HF PF SF FOE SE eR
oOo nN DB On BP WO NYO KF TD OO Wn HDB HT FP WH NY KF CO

 

 

ase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20> PagelD.572 Page 5 of 9

confined without telephone contact with his attorney as a result of a false Rules Violation
Report for sixty-seven days, and having to choose between law library time and time on
the exercise yard during that period, created an atypical and significant departure from the
ordinary conditions of his confinement so as to give rise to a liberty interest protected by
federal due process. (Doc. 61 at 11-12, 16-17.) Defendants argued Plaintiff could not
“double up” and bring a Fourteenth Amendment due process claim in addition to a First
Amendment access to courts claim. (Doc. 65 at 11-12.) Plaintiffs reply contended that
because Defendants’ argument lacked specificity as to which claim this aspect of their
motion to dismiss referred to it should be ignored and Defendants sanctioned for presenting
a frivolous argument. (Doc. 69 at 7.)

As to Defendants’ argument seeking dismissal of Plaintiff's Fourteenth Amendment
claim, the Court’s Order did not cite any basis finding Defendants’ argument unwarranted
or frivolous. Rather, the Court granted Defendants’ motion to dismiss Plaintiff's
Fourteenth Amendment due process claim in counts two and three of the FAC. (Doc. 79
at 26-27.)

On November 16, 2020, Plaintiff filed a notice of appeal of the Court’s order
granting Defendants’ motion to dismiss portions of the FAC. (Doc. 81.)

Il. DISCUSSION

Plaintiff's request for sanctions arises from Defendants’ arguments set forth in their
underlying motion to dismiss briefing. (Doc. 78 at 1-2.) Plaintiff asserts vague and
unsubstantiated contentions, chiefly arguing Defendants repeated acts of intentionally
misconstruing and misquoting Plaintiff's arguments warrants the imposition of monetary
sanctions. (/d.) Plaintiff requests $5,000 be awarded to both Plaintiff and the Court as a
sanction. (/d.)

A. Jurisdiction

While Plaintiff's Motion for Sanctions was pending a ruling, Plaintiff filed a notice

of appeal of the Court’s order granting Defendants’ motion to dismiss portions of the FAC.

3:18-cv-01318-DMS-RBM

 
Oo mA YN NH nH FSF W NY

—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

=n

 

 

[fase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20° PagelD.573 Page 6 of 9

(Docs. 78-79, 81.) As such, the undersigned must address this Court’s jurisdiction over
the instant Motion given the pending appeal.

Pursuant to 28 U.S.C. § 1291, the courts of appeals are vested with jurisdiction over
“all final decisions of the district courts of the United States ....” The Supreme Court has
explained that a final decision “ends the litigation on the merits and leaves nothing for the
court to do but execute the judgment.” Hall v. Hall, 138 S. Ct. 1118, 1123-24 (2018)
(internal quotation marks and citation omitted); see also Nat’l Distrib. Agency v.
Nationwide Mut. Ins. Co., 117 F.3d 432, 433 (9th Cir. 1997) (a district court’s decision is
final for purposes of 28 U.S.C. § 1291 “if it (1) is a full adjudication of the issues, and (2)
‘clearly evidences the judge’s intention that it be the court’s final act in the matter.’”)
(citation omitted). Generally, an order disposing of fewer than all claims is not final and
appealable unless it is certified for appeal under FED. R. CIV. P. 54(b). See Chacon v.
Babcock, 640 F.2d 221, 222 (9th Cir. 1981). When an order on a motion to dismiss is not
a full adjudication of the issues and does not clearly evidence the district court’s intent to
be its final act in the matter, the underlying order is not a final order subject to appeal.
United States v. California, 921 F.3d 865, 878 n.5 (9th Cir. 2019) (concluding that court
of appeals did not have jurisdiction over appeal of a dismissal order where the district court
did not grant defendant’s motion to dismiss in its entirety and thus order was not a full
adjudication of the issues), cert denied.

“As a general rule, the filing of a notice of appeal divests a district court of
jurisdiction over those aspects of the case involved in the appeal.” Stein v. Wood, 127 F.3d
1187, 1189 (9th Cir. 1997) (citations omitted). However, a notice of appeal from a
nonappealable or nonfinal order is a nullity and does not divest the district court of
jurisdiction. See United States v. Hickey, 580 F.3d 922, 928 (9th Cir. 2009) (stating
“(fliling an appeal from an unappealable decision does not divest the district court of
jurisdiction.”); Ruby v. Secretary, 365 F.2d 385, 389 (9th Cir. 1966) (stating “[w]here the

deficiency in a notice of appeal, by reason of . . . reference to a non-appealable order, is

3:18-cv-01318-DMS-RBM

 
Oo Oo nN DB WA BB WD NO

NO wo NO HN WN HN WN NN NN HH KF FF Re RP Re Re Ree
oO nN DH ON BP WO NPN KF DT Oo HN DBA FP WY NY FY CO

 

 

frase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20" PagelD.574 Page 7 of 9

clear to the district court, it may disregard the purported notice of appeal and proceed with
the case, knowing that it has not been deprived of jurisdiction.”).

Here, the Court’s Order granting Defendants’ motion to dismiss portions of the FAC
is not a final decision disposing of all claims between the parties. (Doc. 79.) As set forth
supra, the Court dismissed the denial of showers aspect of the Eighth Amendment claim
in count one, the First Amendment access to courts claims in counts two and three, and the
Fourteenth Amendment due process claim in counts two and three. Supra pp. 3-5; (Doc.
79 at 2,27). The Court explicitly stated, “[t]his matter will proceed with the remaining
claims in the First Amended Complaint.” (/d. at 27.) In fact, the Court directed Defendants
to file an Answer within forty-five (45) days from the date of the Order’s filing. (d.)
Therefore, it is quite clear that the Order was not the Court’s final act in this matter. See
United States v. California, 921 F.3d at 878 n.5. Given that Plaintiff's November 16, 2020
notice of appeal seeks to appeal a nonfinal order, the district court’s jurisdiction has not
been divested. Thus, the Court retains jurisdiction over the instant Motion notwithstanding
the pending appeal.

B. Applicable Law

When an attorney presents and files a written motion with the Court, the attorney
certifies that: (1) the motion is not being presented for an improper purpose; (2) the
defenses or other legal contentions are warranted by existing law or by a nonfrivolous
argument; (3) the factual contentions have evidentiary support or will likely have such
support after further investigation or discovery; and (4) any denials of factual contentions
are warranted or are reasonable based on belief or lack of information. See FED. R. CIV.
P. 11(b). “A motion for sanctions must be made separately from any other motion and
must describe the specific conduct that allegedly violates Rule 11(b).” FED. R. CIV. P.
11(c)(2). Additionally, Rule 11 has a safe harbor provision which places “stringent notice
and filing requirements on parties seeking sanctions” and this provision is strictly enforced.
Holgate v. Baldwin, 425 F.3d 671, 677-678 (9th Cir. 2005). Specifically, a motion for

sanctions “must be served under Rule 5, but it must not be filed or be presented to the court

7

3:18-cv-01318-DMS-RBM

 
oOo wma HID A BP W NO

NO po Ww NO NHN HN HN NN WKN HR fF BH HF HF HF PO SE Pe eR
Oo nN DB Nn BP WD NO KH CO OO FB nAN WBN FP WY NY KF O&O

 

frase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20" PagelD.575 Page 8 of 9

if the challenged paper, claim, defense, contention, or denial is withdrawn or appropriately
corrected within 21 days after service or within another time the court sets.” FED. R. CIV.
P. 11(c)(2). In other words, the party offering the allegedly defective document must have
an opportunity to correct the alleged violations before the other party files a motion for
sanctions.

Here, there is no evidence Plaintiff actually served the Motion for Sanctions on
Defendants and gave them twenty-one days to withdraw or correct any alleged defect in
their motion to dismiss briefing, as required by Rule 11’s safe harbor provision. See FED.
R. CIV. P. 11(c)(2). While Plaintiff's opposition to the motion to dismiss and ex parte
letter to the Court raised specific arguments as to Defendants’ alleged sanctionable
conduct, informal warnings do not satisfy Rule 11’s safe harbor provision because a motion
for sanctions must be made separately from any other motion and comply with particular
service requirements. (Doc. 69 at 1, 8; Doc. 74 at 1-2); see FED. R. CIV. P. 11(c)(2). In
any event, Rule 11 sanctions are not appropriate even if Plaintiff complied with the safe
harbor provision. As an initial matter, the Motion does not identify any specific conduct
or frivolous arguments presented by Defendants in their motion to dismiss briefing. (Doc.
78 at 1-2.) Even liberally construing Plaintiff's informal warning set forth in the ex parte
letter, the record does not reflect that Defendants’ motion to dismiss is “both baseless and
made without a reasonable and competent inquiry.” Holgate, 425 F.3d at 676 (citation
omitted). Indeed, the opposite is true. Not only did this Court carefully and independently
review the FAC as to each claim subject to Defendants’ motion to dismiss, but it also
granted Defendants’ motion to dismiss. Supra pp. 3-5. Accordingly, Plaintiff's Motion
for Sanctions lacks merit.

///
///
///
///
///

3:18-cv-01318-DMS-RBM

 

 
Oo wD NIN HD NO FB W YP

—
co)

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

am

 

 

fase 3:18-cv-01318-DMS-RBM Document 84 Filed 11/19/20*PagelD.576 Page 9 of 9

IV. CONCLUSION
For the reasons set forth above, the Court DENIES Plaintiff's Motion for Sanctions.
IT ISSO ORDERED.
DATE: November 19, 2020

 

HON. RUTH BERMURDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:18-cv-01318-DMS-RBM

 
